DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 05/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 33, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear what structural cooperative relationships and structural connections are with the locking member.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the last phrase “wherein the locking member is configured to pivot into a proximally oriented position to bring the modular connection assembly into a locked configuration with the motor powered surgical system” is unclear what the locking member is engaging to “bring the modular connection assembly into a locked configuration with the motor powered surgical system”.  What does the locking member engage structurally to “bring the modular connection assembly into a locked configuration”?  The “motor powered surgical system” lacks any structure and is only broadly mentioned in the preamble.   How/what structure does the locking member attach/connect to with the “motor powered surgical system”? What is the “motor powered surgical system” structurally?  What member has “a receiving surface of the motor powered surgical system?  Also, the phrase “a firing axis” is not limited to any orientation/direction in which the later phrase “transversely to the firing axis” is arbitrary and vague.  Examiner suggest establishing a longitudinal axis or axial direction etc. to give meaning to “a firing axis”.   The only two structures positively/clearly claimed is the “a drive assembly comprising an elongate shaft” and “a firing drive of the motor powered surgical system.  The “tapered surface” is recited as being “positioned on a proximal end portion of the drive assembly” in which is proximal is arbitrary because no clear ends/connected members have been established.  The claim would also benefit from positively claiming - - a motor - -. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 33, and 40, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimball et al. (US 20130253480 A1).
Regarding claims 21 and 33, Kimball et al. discloses a modular connection assembly (140) for use with a motor powered surgical system (10/50/101 and/or 102 [0002-0003, 0029-0038, 0096], figs. 1-3), the modular connection assembly comprising: a drive assembly (140) comprising an elongate firing shaft (138) configured to operably couple to a firing drive (126) of the motor powered surgical system (10/50/101 figs. 1-3), wherein the elongate firing shaft is configured to be driven distally along a firing axis by a firing motion from the firing drive ([0039-0042], figs. 1-3);
a tapered/ramped surface (142 and/or 134) configured to slide along a tapered/ramped receiving surface (slot and/or 126, [0041-0042], fig. 3) of the motor powered surgical system, wherein the tapered surface is configured to slide in a direction transverse to the firing axis to operably align the elongate firing shaft with the firing drive, wherein sliding the tapered/ramped surface along the tapered/ramped receiving surface is configured to operably align the elongate firing shaft with the firing drive, and wherein the tapered/ramped surface is positioned on a proximal end portion (at proximal end 136) of the drive assembly ([0039-0042], figs. 1-3); and 
a locking member/latch system (130) pivotably coupled to a proximal end of the modular connection assembly, wherein the locking member/latch system is configured to rotate around a pivot axis oriented transversely to the firing axis (fig. 3), and wherein the locking member is configured to pivot into a proximally oriented position (fig. 3) to bring the modular connection assembly into a locked (140 locks with 102 and latch 130 locks 102) configuration with the motor powered surgical system (102 [0041-0042], fig. 3) and wherein the locking member/latch system comprises a locking lug (hook 132) configured to be received within a detent (108) of the motor powered surgical system (10/50/101 and/or 102 [0002-0003, 0029-0038, 0096], figs. 1-3) upon a pivot of the latch system into a proximally oriented position ([0039-0042], figs. 1-3).
Kimball et al. states: “alignment features or guides may be included to aid in the alignment and coupling of the end effectors with handle assemblies” [0096]
Regarding claim 40, Kimball et al. discloses a surgical instrument (102) for use with a motor powered surgical system(10/50/101 and/or 102 [0002-0003, 0029-0038, 0096], figs. 1-3), the surgical instrument comprising: an firing rod (138/140) configured to operably couple to a firing system (138) of the motor powered surgical system, wherein the firing rod (138) is configured to be driven distally along a firing axis by a firing motion from the firing system ([0039-0042], figs. 1-3);
a tapered surface (142 and/or 134) configured to slide along a receiving surface (slot and/or 126, [0041-0042], fig. 3) of the motor powered surgical system, wherein the tapered surface is configured to slide in a direction transverse to the firing axis, wherein sliding the tapered surface along the receiving surface of the motor powered surgical system is configured to operably align the firing rod with the firing system, and wherein the tapered surface is positioned on a proximal end portion (at proximal end 136) of the drive assembly ([0039-0042], figs. 1-3); and 
a locking system (130 or 125) configured to lock the surgical instrument to the motor powered surgical system, wherein the locking system is pivotably coupled to a proximal end of the surgical instrument, wherein the locking system is configured to rotate around a pivot axis oriented transversely to the firing axis (fig. 3), and wherein the locking system comprises a lock protrusion (hook 132 or hook portion of 126) configured to be received within an aperture (108 or groove 134) of the motor powered surgical system upon a pivot of the locking system into a proximally oriented position ([0039-0042], figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 33, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zepf et al. (US 20050033352 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Zepf et al. (US 20050033352 A1) in view of Scirica et al. (US 20030216619 A1) and further in view of KNODEL et al. (DE 69722540 T2).
Regarding claims 21 and 33, Zepf et al. discloses a modular connection assembly (27) for use with a motor (6) powered surgical system (1), the modular connection assembly comprising: a drive assembly comprising an elongate firing shaft (17/48 and/or 57) configured to operably couple to a firing drive (10/12) of the motor powered surgical system, wherein the elongate firing shaft is configured to be driven distally along a firing axis by a firing motion from the firing drive [0031-0034, 0039-0044]; 
a tapered/ramped surface (43/44 or 48 or 63) configured to slide along a tapered/ramped receiving surface (46/48 or 58/59/60/61) of the motor powered surgical system, wherein the tapered surface is configured to slide in a direction transverse to the firing axis to operably align the elongate firing shaft with the firing drive, wherein sliding the tapered/ramped surface along the tapered/ramped receiving surface is configured to operably align the elongate firing shaft with the firing drive, and wherein the tapered/ramped surface is positioned on a proximal end portion (19 or 58) of the drive assembly (17/48 and/or 57); and 
a locking member/latch system (53 and/or securing screw 45, [0044-0051]) pivotably coupled to a proximal end of the modular connection assembly, wherein the locking member/latch system is configured to rotate around a pivot axis oriented transversely to the firing axis (figs. 3-4), and wherein the locking member is configured to pivot into a proximally oriented position (pivots to lock 54 into 55) to bring the modular connection assembly into a locked configuration with the motor powered surgical system ([0029-0051], figs. 1-4) and wherein the locking member/latch system comprises a locking lug (54 or 45 and/or mounting pin 51 and 52, [0044-0051]) configured to be received within a detent (55) of the motor powered surgical system upon a pivot of the latch system into a proximally oriented position ([0029-0051], figs. 1-4).
Zepf et al. states:  “the ram 17 has multiple steps and has a mounting groove 43, which is part of a radially tapered mounting pin 44” [0043].
In the alternative, if it can be argued that Zepf et al. fails to disclose having a tapered/ramped surface configured to slide along a receiving surface of the motor powered surgical system
KNODEL et al. teaches having a tapered surface (54/55) configured to slide along a receiving surface (40/39) of a surgical system (10) to attach a drive assembly (12/14, figs. 1-7).
Scirica et al. also teaches having a tapered surface (246/248) configured to slide along a receiving surface (228/252/254) of a motor powered surgical system (200) to attach a drive assembly (216, [0065-0067], figs. 21-28).
Given the teachings of Zepf et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drive assembly with having a tapered/ramped surface configured to slide along a receiving surface of the motor powered surgical system to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by KNODEL et al. and Scirica et al.
Regarding claim 40, Zepf et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1), the surgical instrument comprising: an firing rod (17) configured to operably couple to a firing system (10/12) of the motor powered surgical system, wherein the firing rod (17) is configured to be driven distally along a firing axis by a firing motion from the firing system [0031-0034, 0039-0044]; 
a tapered surface (43/44 or 48 or 63) configured to slide along a receiving surface  (46/48 or 58/59/60/61)of the motor powered surgical system, wherein the tapered surface is configured to slide in a direction transverse to the firing axis, wherein sliding the tapered surface along the receiving surface of the motor powered surgical system is configured to operably align the firing rod with the firing system, and wherein the tapered surface is positioned on a proximal end portion (19 or 58) of the drive assembly (17/48 and/or 57); and 
a locking system (53 and/or securing screw 45, [0044-0051]) configured to lock the surgical instrument to the motor powered surgical system, wherein the locking system is pivotably coupled to a proximal end of the surgical instrument, wherein the locking system is configured to rotate around a pivot axis oriented transversely to the firing axis (figs. 3-4), and wherein the locking system comprises a lock protrusion (54 or 45 and/or mounting pin 51 and 52, [0044-0051])configured to be received within an aperture (55) of the motor powered surgical system upon a pivot of the locking system into a proximally oriented position ([0029-0051], figs. 1-4).
In the alternative, if it can be argued that Zepf et al. fails to disclose having a tapered/ramped surface configured to slide along a receiving surface of the motor powered surgical system
KNODEL et al. teaches having a tapered surface (54/55) configured to slide along a receiving surface (40/39) of a surgical system (10) to attach a drive assembly (12/14, figs. 1-7).
Scirica et al. also teaches having a tapered surface (246/248) configured to slide along a receiving surface (228/252/254) of a motor powered surgical system (200) to attach a drive assembly (216, [0065-0067], figs. 21-28).
Given the teachings of Zepf et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drive assembly with having a tapered/ramped surface configured to slide along a receiving surface of the motor powered surgical system to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by KNODEL et al. and Scirica et al.

Claim(s) 22-32 and 34-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zepf et al. (US 20050033352 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Zepf et al. (US 20050033352 A1) in view of Scirica et al. (US 20030216619 A1) in view of KNODEL et al. (DE 69722540 T2) and further in view of Williams et al. (US 20140276932 A1).
Regarding claims 22-25 and 34-37, Zepf et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) and the shaft assembly extending from a distal end of the modular connection assembly; and an end effector extending from a distal end of the shaft assembly, the tapered surface and the receiving surface form a coupling interface, ([0029-0051], figs. 1-4 and see above).
Zepf et al. fails to disclose the end effector is on a first side of the coupling interface, and wherein a motor of the motor powered surgical system on a second side of the coupling interface, wherein the end effector comprises: a first jaw; a second jaw, wherein the second jaw is pivotable relative to the first jaw between an open configuration and a closed configuration; a staple cartridge comprising staples removably stored therein; and a firing member operably coupled to the elongate firing shaft, wherein at least a portion of the elongate firing shaft is flexible.
Williams et al. discloses a modular connection assembly (212) for use with a motor powered surgical system (100), the modular connection assembly comprising: a drive assembly comprising an elongate firing shaft/rod (464) configured to operably couple to a firing drive/firing system (242/246) of the motor powered surgical system, wherein the elongate firing shaft/rod (464/466) is configured to be driven distally by a firing motion from the firing drive/firing system (242/246); a tapered/ramped surface (250c) configured to slide along a ramped receiving surface (472a) of the motor powered surgical system ([0099], figs. 7-19), wherein the tapered/ramped surface is configured to slide across the ramped receiving and firing drive to operably align the elongate firing shaft with the firing drive (figs. 7-14); and a locking arm/latch system (470/472) pivotably coupled to a proximal end of the surgical instrument/modular connection assembly, wherein the locking arm/latch system/arm pivotably coupled (via 240) to the proximal end of the modular connection assembly (figs. 21-24) wherein the locking arm/latch system/latch arm is to be received within a detent of the motor powered surgical system and configured bring the modular connection assembly into a locked configuration with the motor powered surgical system [0108-0114].
Williams et al. also teaches a shaft assembly extending from a distal end of the modular connection assembly; and an end effector extending from a distal end of the shaft assembly,
the tapered surface and the receiving surface form a coupling interface, wherein the end effector is on a first side of the coupling interface, and wherein a motor of the motor powered surgical system on a second side of the coupling interface, wherein the end effector comprises: a first jaw; a second jaw, wherein the second jaw is pivotable relative to the first jaw between an open configuration and a closed configuration; a staple cartridge comprising staples removably stored therein; and a firing member (sled coupled to 466, fig. 25) operably coupled to the elongate firing shaft, wherein at least a portion of the elongate firing shaft is flexible ([0100], figs. 1-14).
Given the teachings of Zepf et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector to be on a first side of the coupling interface, and wherein a motor of the motor powered surgical system on a second side of the coupling interface, wherein the end effector comprises: a first jaw; a second jaw, wherein the second jaw is pivotable relative to the first jaw between an open configuration and a closed configuration; a staple cartridge comprising staples removably stored therein; and a firing member operably coupled to the elongate firing shaft, wherein at least a portion of the elongate firing shaft is flexible to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.
Regarding claims 26-27, Zepf et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) ([0029-0051], figs. 1-4 and see above).
Zepf et al. fails to disclose a firing member is configured to translate towards a distal end of the end effector based on the firing motion from the firing drive, and wherein the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion, wherein the firing member comprises an engagement shoulder extending transversely therefrom, and wherein the engagement shoulder is configured to maintain a gap distance between the first jaw and the second jaw as the firing member translates towards the distal end of the end effector.
Williams et al. also teaches the firing member is configured to translate towards a distal end of the end effector based on the firing motion from the firing drive, and wherein the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion, wherein the firing member comprises an engagement shoulder extending transversely therefrom (figs. 8-14), and wherein the engagement shoulder is configured to maintain a gap distance between the first jaw and the second jaw as the firing member translates towards the distal end of the end effector ([0107-0110], figs. 8-14).
Given the teachings of Zepf et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the firing member to be configured to translate towards a distal end of the end effector based on the firing motion from the firing drive, and wherein the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion, wherein the firing member comprises an engagement shoulder extending transversely therefrom, and wherein the engagement shoulder is configured to maintain a gap distance between the first jaw and the second jaw as the firing member translates towards the distal end of the end effector to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.
Regarding claim 28, Zepf et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) and locking arm is a first locking arm (54) but fails to disclose the modular connection assembly further comprising a second locking arm, and wherein the first locking arm and the second locking arm are configured to cooperatively bring the modular connection assembly into the locked configuration with to the motor powered surgical system.
Williams et al. also teaches the locking arm is a first locking arm, wherein the modular connection assembly further comprising a second locking arm, and wherein the first locking arm and the second locking arm are configured to cooperatively bring the modular connection assembly into the locked configuration with to the motor powered surgical system ([0108-0116], figs. 1-8).
Given the teachings of Zepf et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the modular connection assembly with further comprising a second locking arm, and wherein the first locking arm and the second locking arm are configured to cooperatively bring the modular connection assembly into the locked configuration with to the motor powered surgical system to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.
Regarding claims 29 and 39, Zepf et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) and the tapered surface is a first tapered surface (43/44 or 48 or 63) but fails to disclose wherein the receiving surface is a first receiving surface, wherein the modular connection assembly comprises a second tapered surface, wherein the motor powered surgical system comprises a second receiving surface, wherein the first tapered surface and the second tapered surface are configured to slide along the first receiving surface and the second receiving surface, respectively, to cooperatively align the elongate firing shaft with the firing drive.
Williams et al. also teaches the tapered surface is a first tapered surface, wherein the receiving surface is a first receiving surface, wherein the modular connection assembly comprises a second tapered surface, wherein the motor powered surgical system comprises a second receiving surface, wherein the first tapered surface and the second tapered surface are configured to slide along the first receiving surface and the second receiving surface, respectively, to cooperatively align the elongate firing shaft with the firing drive (472/250c).
Given the teachings of Zepf et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the receiving surface is a first receiving surface, wherein the modular connection assembly comprises a second tapered surface, wherein the motor powered surgical system comprises a second receiving surface, wherein the first tapered surface and the second tapered surface are configured to slide along the first receiving surface and the second receiving surface, respectively, to cooperatively align the elongate firing shaft with the firing drive to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.
Regarding claims 30-32, Zepf et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) and the locking arm comprises a tapered shoulder (hook portion, fig. 4) but fails to disclose wherein the motor powered surgical system comprises a shoulder engagement portion, and wherein the tapered shoulder is configured to align with the shoulder engagement portion in the locked configuration, wherein the tapered shoulder is biased toward the shoulder engagement portion, wherein the locking arm is configured to be pivoted relative to the modular connection assembly to drive the tapered shoulder away from the shoulder engagement portion
Williams et al. also teaches the locking arm comprises a tapered shoulder (bottom adjacent 476c), wherein the motor powered surgical system comprises a shoulder engagement portion, and wherein the tapered shoulder is configured to align with the shoulder engagement portion in the locked configuration, wherein the tapered shoulder is biased toward the shoulder engagement portion, wherein the locking arm is configured to be pivoted relative to the modular connection assembly to drive the tapered shoulder away from the shoulder engagement portion ([0108-0116], figs. 1-8).
Given the teachings of Zepf et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the motor powered surgical system comprises a shoulder engagement portion, and wherein the tapered shoulder is configured to align with the shoulder engagement portion in the locked configuration, wherein the tapered shoulder is biased toward the shoulder engagement portion, wherein the locking arm is configured to be pivoted relative to the modular connection assembly to drive the tapered shoulder away from the shoulder engagement portion to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.
Regarding claim 38, Zepf et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) and the firing member is configured to translate towards a distal end of the end effector based on the firing motion from the firing drive ([0029-0051], figs. 1-4 and see above) but fails to disclose wherein the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion.
Williams et al. also teaches the firing member is configured to translate towards a distal end of the end effector based on the firing motion from the firing drive, and wherein the firing member (sled coupled to 466, fig. 25) is configured to translate towards a proximal end of the end effector based on a retraction motion [0093, 0103, 0119, 0124].
Given the teachings of Zepf et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion to have increased leverage, attachment needs, and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.

Claim(s) 22-32 and 34-39 is/are rejected under 35 U.S.C. 103 as obvious over Kimball et al. (US 20130253480 A1) in view of Williams et al. (US 20140276932 A1).
Regarding claims 22-25 and 34-37, Kimball et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) and the shaft assembly extending from a distal end of the modular connection assembly; and an end effector extending from a distal end of the shaft assembly, the tapered surface and the receiving surface form a coupling interface, ([0039-0042], figs. 1-3, and see above).
Kimball et al. fails to disclose the end effector is on a first side of the coupling interface, and wherein a motor of the motor powered surgical system on a second side of the coupling interface, wherein the end effector comprises: a first jaw; a second jaw, wherein the second jaw is pivotable relative to the first jaw between an open configuration and a closed configuration; a staple cartridge comprising staples removably stored therein; and a firing member (sled coupled to 466, fig. 25) operably coupled to the elongate firing shaft, wherein at least a portion of the elongate firing shaft is flexible
Williams et al. discloses a modular connection assembly (212) for use with a motor powered surgical system (100), the modular connection assembly comprising: a drive assembly comprising an elongate firing shaft/rod (464) configured to operably couple to a firing drive/firing system (242/246) of the motor powered surgical system, wherein the elongate firing shaft/rod (464/466) is configured to be driven distally by a firing motion from the firing drive/firing system (242/246); a tapered/ramped surface (250c) configured to slide along a ramped receiving surface (472a) of the motor powered surgical system ([0099], figs. 7-19), wherein the tapered/ramped surface is configured to slide across the ramped receiving and firing drive to operably align the elongate firing shaft with the firing drive (figs. 7-14); and a locking arm/latch system (470/472) pivotably coupled to a proximal end of the surgical instrument/modular connection assembly, wherein the locking arm/latch system/arm pivotably coupled (via 240) to the proximal end of the modular connection assembly (figs. 21-24) wherein the locking arm/latch system/latch arm is to be received within a detent of the motor powered surgical system and configured bring the modular connection assembly into a locked configuration with the motor powered surgical system [0108-0114].
Williams et al. also teaches a shaft assembly extending from a distal end of the modular connection assembly; and an end effector extending from a distal end of the shaft assembly,
the tapered surface and the receiving surface form a coupling interface, wherein the end effector is on a first side of the coupling interface, and wherein a motor of the motor powered surgical system on a second side of the coupling interface, wherein the end effector comprises: a first jaw; a second jaw, wherein the second jaw is pivotable relative to the first jaw between an open configuration and a closed configuration; a staple cartridge comprising staples removably stored therein; and a firing member (sled coupled to 466, fig. 25) operably coupled to the elongate firing shaft, wherein at least a portion of the elongate firing shaft is flexible ([0100], figs. 1-14).
Given the teachings of Kimball et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector to be on a first side of the coupling interface, and wherein a motor of the motor powered surgical system on a second side of the coupling interface, wherein the end effector comprises: a first jaw; a second jaw, wherein the second jaw is pivotable relative to the first jaw between an open configuration and a closed configuration; a staple cartridge comprising staples removably stored therein; and a firing member operably coupled to the elongate firing shaft, wherein at least a portion of the elongate firing shaft is flexible to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.
Regarding claims 26-27, Kimball et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) ([0039-0042], figs. 1-3, and see above).
Kimball et al. fails to disclose a firing member is configured to translate towards a distal end of the end effector based on the firing motion from the firing drive, and wherein the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion, wherein the firing member comprises an engagement shoulder extending transversely therefrom, and wherein the engagement shoulder is configured to maintain a gap distance between the first jaw and the second jaw as the firing member translates towards the distal end of the end effector.
Williams et al. also teaches the firing member is configured to translate towards a distal end of the end effector based on the firing motion from the firing drive, and wherein the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion, wherein the firing member comprises an engagement shoulder extending transversely therefrom (figs. 8-14), and wherein the engagement shoulder is configured to maintain a gap distance between the first jaw and the second jaw as the firing member translates towards the distal end of the end effector ([0107-0110], figs. 8-14).
Given the teachings of Kimball et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the firing member to be configured to translate towards a distal end of the end effector based on the firing motion from the firing drive, and wherein the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion, wherein the firing member comprises an engagement shoulder extending transversely therefrom, and wherein the engagement shoulder is configured to maintain a gap distance between the first jaw and the second jaw as the firing member translates towards the distal end of the end effector to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.
Regarding claim 28, Kimball et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) and locking arm is a first locking arm (54) ([0039-0042], figs. 1-3, and see above) but fails to disclose the modular connection assembly further comprising a second locking arm, and wherein the first locking arm and the second locking arm are configured to cooperatively bring the modular connection assembly into the locked configuration with to the motor powered surgical system.
Williams et al. also teaches the locking arm is a first locking arm, wherein the modular connection assembly further comprising a second locking arm, and wherein the first locking arm and the second locking arm are configured to cooperatively bring the modular connection assembly into the locked configuration with to the motor powered surgical system ([0108-0116], figs. 1-8).
Given the teachings of Kimball et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the modular connection assembly with further comprising a second locking arm, and wherein the first locking arm and the second locking arm are configured to cooperatively bring the modular connection assembly into the locked configuration with to the motor powered surgical system to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.
Regarding claims 29 and 39, Kimball et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) and the tapered surface is a first tapered surface (43/44 or 48 or 63, [0039-0042], figs. 1-3, and see above). but fails to disclose wherein the receiving surface is a first receiving surface, wherein the modular connection assembly comprises a second tapered surface, wherein the motor powered surgical system comprises a second receiving surface, wherein the first tapered surface and the second tapered surface are configured to slide along the first receiving surface and the second receiving surface, respectively, to cooperatively align the elongate firing shaft with the firing drive.
Williams et al. also teaches the tapered surface is a first tapered surface, wherein the receiving surface is a first receiving surface, wherein the modular connection assembly comprises a second tapered surface, wherein the motor powered surgical system comprises a second receiving surface, wherein the first tapered surface and the second tapered surface are configured to slide along the first receiving surface and the second receiving surface, respectively, to cooperatively align the elongate firing shaft with the firing drive (472/250c).
Given the teachings of Kimball et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the receiving surface is a first receiving surface, wherein the modular connection assembly comprises a second tapered surface, wherein the motor powered surgical system comprises a second receiving surface, wherein the first tapered surface and the second tapered surface are configured to slide along the first receiving surface and the second receiving surface, respectively, to cooperatively align the elongate firing shaft with the firing drive to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.
Regarding claims 30-32, Kimball et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) and the locking arm comprises a tapered shoulder ([0039-0042], figs. 1-3, and see above), but fails to disclose wherein the motor powered surgical system comprises a shoulder engagement portion, and wherein the tapered shoulder is configured to align with the shoulder engagement portion in the locked configuration, wherein the tapered shoulder is biased toward the shoulder engagement portion, wherein the locking arm is configured to be pivoted relative to the modular connection assembly to drive the tapered shoulder away from the shoulder engagement portion
Williams et al. also teaches the locking arm comprises a tapered shoulder (bottom adjacent 476c), wherein the motor powered surgical system comprises a shoulder engagement portion, and wherein the tapered shoulder is configured to align with the shoulder engagement portion in the locked configuration, wherein the tapered shoulder is biased toward the shoulder engagement portion, wherein the locking arm is configured to be pivoted relative to the modular connection assembly to drive the tapered shoulder away from the shoulder engagement portion ([0108-0116], figs. 1-8).
Given the teachings of Kimball et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the motor powered surgical system comprises a shoulder engagement portion, and wherein the tapered shoulder is configured to align with the shoulder engagement portion in the locked configuration, wherein the tapered shoulder is biased toward the shoulder engagement portion, wherein the locking arm is configured to be pivoted relative to the modular connection assembly to drive the tapered shoulder away from the shoulder engagement portion to have simple secure attachment and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.
Regarding claim 38, Kimball et al. discloses a surgical instrument (26) for use with a motor powered surgical system (1) and the firing member is configured to translate towards a distal end of the end effector based on the firing motion from the firing drive ([0039-0042], figs. 1-3, and see above) but fails to disclose wherein the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion
Williams et al. also teaches the firing member is configured to translate towards a distal end of the end effector based on the firing motion from the firing drive, and wherein the firing member (sled coupled to 466, fig. 25) is configured to translate towards a proximal end of the end effector based on a retraction motion [0093, 0103, 0119, 0124].
Given the teachings of Kimball et al. to have mating sliding surfaces and tapered/ramped surfaces for drive shaft(s), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion to have increased leverage, attachment needs, and/or precise adjustment of a drive assembly/effector to be attached to the surgical device as taught by Williams et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731